Citation Nr: 1012568	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  07-29 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 2006 to July 
2006. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
RO in Togus, Maine, which denied service connection for a 
right shoulder disability.  This claim is under the 
jurisdiction of the RO in Indianapolis, Indiana. 

In February 2010, the Veteran testified at a videoconference 
hearing before the undersigned.  A transcript of the hearing 
has been associated with the file.


FINDING OF FACT

The evidence is at least in equipoise with respect to 
whether the Veteran's right shoulder disability was incurred 
in active service. 


CONCLUSION OF LAW

A right shoulder disability was incurred in active service.  
38 U.S.C.A. §§ 1110, 1111, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its 
decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the 
Board must review the entire record, it need not discuss 
each piece of evidence.  See id.  The analysis below focuses 
on the most salient and relevant evidence and on what this 
evidence shows, or fails to show, on the claim.  The Veteran 
must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained 
in the record; every item of evidence does not have the same 
probative value.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
a right shoulder disability has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

II. Service Connection

The Veteran claims entitlement to service connection for a 
right shoulder disability.  For the reasons that follow, the 
Board concludes that service connection is warranted.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder on a direct basis, there must be competent evidence 
of (1) a current disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board notes that a veteran is considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  A history 
of conditions existing prior to service recorded at the time 
of the entrance examination does not constitute a notation 
of such conditions for the purpose of establishing whether 
the Veteran was of sound condition at enlistment.  See 
38 C.F.R. § 3.304(b)(1).  However, the recording of such a 
history in the entrance examination will be considered 
together with all other material evidence in determinations 
as to inception of the disability at issue.  See id.  

The Veteran's May 2006 entrance examination reflects that no 
abnormalities were indicated with respect to the Veteran's 
upper extremities, although it was noted that he had 
undergone surgery for his right shoulder in May 2005.  A 
notation reflects that an orthopedic consultation was 
satisfactory with respect to the Veteran's right shoulder 
and that the Veteran had no restrictions.  The Veteran's 
physical profile, or "PULHES" profile, reflects a numerical 
designation of 1 under "U," which stands for upper 
extremities.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992).  The number 1 indicates that the Veteran possessed a 
high level of physical fitness with respect to his upper 
extremities at the time of the May 2006 entrance 
examination.  See id.  Therefore, because no defect, 
infirmity, or disorder was noted with respect to the 
Veteran's right shoulder, the presumption of soundness 
attaches.  See id.

In order to rebut the presumption of sound condition, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  See Wagner 
v. Principi, 370 F 3d 1089, 1096 (Fed. Cir. 2004); 
VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-03.  

The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the 
natural progress of the preexisting condition.  38 U.S.C. 
§ 1153; 38 C.F.R. § 3.306 (2009); Wagner, supra.  If this 
burden is met, then the veteran is not entitled to service 
connection benefits.  Wagner at 1096.  A pre-existing 
disease or injury will be presumed to have been aggravated 
by service only if the evidence shows that the underlying 
disability underwent an increase in severity.  Townsend v. 
Derwinski, 1 Vet. App. 408 (1991); 38 C.F.R. § 3.306(a).  In 
contrast, a flare-up of symptoms, in the absence of an 
increase in the underlying disability, does not constitute 
aggravation of the disability.  Hunt v. Derwinski, 1 Vet. 
App. 292, 296-97 (1991); see also Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991) (evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

Despite the Veteran's sound condition reflected on the 
entrance examination, it is important to acknowledge that he 
did have a significant preservice history of right shoulder 
problems.  Specifically, in May 2005, about a year prior to 
the Veteran's induction, he underwent surgery for posterior 
instability of the right shoulder and a superior labral 
anteroposterior (SLAP) lesion.  Post-surgical records show 
that he did well postoperatively.  An August 2005 private 
follow-up examination shows that the Veteran reported that 
he was not experiencing any pain.  The August 2005 private 
treatment record reflects that the Veteran's right shoulder 
was stable.  There was no laxity and the Veteran had full 
active and passive range of motion, as well as 5/5 strength 
on forward elevation and external rotation.  The Veteran was 
advised that he could engage in activities as tolerated.  A 
November 2005 letter from the physician who treated the 
Veteran's right shoulder states that the Veteran had done 
well post-operatively and had no limitations or restrictions 
with respect to his right shoulder. 

In a May 2006 pre-induction examination at a Military 
Entrance Processing Station (MEPS) it was noted that the 
Veteran had undergone an arthroscopy, capsulorrhaphy, and 
repair of the SLAP lesion in May 2005.  The Veteran denied 
experiencing any subsequent problems with his right 
shoulder.  On examination, the Veteran had full range of 
motion of the right shoulder.  No neurological or other 
abnormalities were noted.  X-rays of the Veteran's right 
shoulder revealed no fractures, degenerative joint disease, 
or other abnormalities.  The examiner concluded that the 
examination was normal and that the Veteran had no 
restrictions. 

The Veteran's service treatment records reflect that in July 
2006, a little less than two weeks after his induction, he 
reported right shoulder subluxation during "overhead 
actions."  The Veteran was diagnosed with instability of the 
right shoulder. 

A July 2006 service personnel record reflects that the 
Veteran's entry level separation (ELS) from service was 
recommended due to defective enlistment.  It was noted that 
the Veteran had right shoulder instability which existed 
prior to enlistment and that the Veteran did not receive a 
medical waiver.  

A July 2006 counseling form contains a statement signed by 
the Veteran reflecting that he had not been physically or 
verbally abused in service.  In an August 2007 letter, the 
Veteran's mother stated that the Veteran had told her that 
he had signed this form in order to ensure a timely 
separation process.  

A July 2006 post-service private treatment record reflects 
that the Veteran reported being physically abused in 
service, including being thrown into a wall which resulted 
in his developing recurrent posterior instability of the 
right shoulder.  The Veteran reported that he did not 
experience any problems with his right shoulder after his 
May 2005 operation until his enrollment in the Marine Corps.  
The Veteran was diagnosed with a SLAP lesion and chronically 
dislocated shoulder joint.

An August 2006 private treatment record reflects that the 
Veteran underwent surgery for his right shoulder. 

In a September 2006 letter, the physician treating the 
Veteran for his right shoulder disability stated that the 
onset of the Veteran's injury was July 2, 2006 (during the 
Veteran's period of service) rather than February 2, 2006, 
as the physician had mistakenly indicated in the July 2006 
treatment record. 

A January 2007 VA general examination report reflects that 
the Veteran's right shoulder exhibited some limitation of 
motion.  At the examination, the Veteran reported pain, 
stiffness, and tenderness of the right shoulder.  The 
Veteran was diagnosed with right shoulder instability. 

At the February 2010 videoconference hearing, the Veteran 
stated that his shoulder became dislocated when he was 
thrown against a wall by his drill instructor.  The Veteran 
stated that for one or two days afterward he tried to 
continue with boot camp.  However, while he was doing 
jumping jacks it was observed that he was unable to raise 
his arm up all the way without dislocating his shoulder.  
Consequently, he was sent to the clinic on base for 
treatment, where he also reported a chemical burn on his arm 
from cleaning chemicals.  With respect to the chemical 
burns, the Veteran stated in his February 2007 VA Form 9 
that he sustained burns from cleaning chemicals which were 
purposefully poured on his arms.  The Veteran stated that he 
was not allowed to wash these chemicals off for a period of 
time.  The Board notes that the July 2006 service treatment 
record reflecting the Veteran's complaints of right shoulder 
instability also reflects that the Veteran reported 
irritation of the skin on his right forearm.  Linear 
abrasions were noted on the Veteran's right forearm. 

The Board finds that the presumption of soundness has not 
been rebutted.  The Board notes that the burden to rebut the 
presumption and show no aggravation of a pre-existing 
disease or disorder during service is an onerous one that 
lies with the government.  See, e.g., Cotant v. Principi, 17 
Vet. App. 117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 
20, 27 (1993).  After a careful review of the record, the 
Board finds that while there is clear and unmistakable 
evidence that the Veteran entered service with a preexisting 
right shoulder injury given the evidence of surgical 
treatment for instability shortly before entrance, there is 
no clear and unmistakable evidence that the right shoulder 
injury was not aggravated during service.  

The Board finds the Veteran's account of his right shoulder 
problems in service to be credible.  In this regard, 
although the Veteran signed a July 2006 statement asserting 
that he did not sustain physical abuse, the Veteran reported 
to his physician in July 2006 that he had been "fairly 
physical abused" in service, and had dislocated his shoulder 
when he was thrown against a wall.  The Board notes that 
statements made for the purpose of medical diagnosis or 
treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive a proper diagnosis or treatment.  See White v. 
Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  
Moreover, this statement was made before the Veteran filed 
the present claim for service connection in September 2006.  
Thus, it does not appear that at the time of this record the 
Veteran would have had an incentive to misrepresent the 
history of his symptoms.  Further lending support to the 
Veteran's credibility is the fact that when he initially 
presented for treatment for his right shoulder instability 
during service, he also reported irritation on his forearm, 
on which linear abrasions were noted.  This evidence is 
consistent with the Veteran's statement that cleaning 
chemicals had been poured onto his arm which he was not 
allowed to wash off.  Thus, the Board finds that the Veteran 
was in fact pushed against a wall which plausibly resulted 
in a dislocated shoulder.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (holding that a lay person 
is competent to diagnose certain simple medical conditions, 
including a dislocated shoulder).

Finally, whether or not the aggravation of the Veteran's 
current right shoulder disability stems exclusively from 
being pushed against a wall during boot camp, or from 
physical training, or from a combination of the two, the 
evidence shows that the Veteran's right shoulder became 
symptomatic during service to the point where surgery was 
needed less than a month after separation.  See Green and 
Hunt, both supra.  Thus, the Board finds that there is no 
clear and unmistakable evidence to establish that the 
Veteran's right shoulder disability was not aggravated by 
service.  Accordingly, the Board finds that the presumption 
of soundness has not been rebutted.  See Wagner, supra.  

Because the presumption of sound condition at entrance to 
service has not been rebutted, the Board must assume as a 
matter of law that the Veteran did not have a right shoulder 
disability when he entered active service.  See id.  Thus, 
service connection will be considered on the basis of 
whether or not the Veteran's disability was incurred in 
service, rather than merely aggravated thereby.  See 38 
U.S.C.A. § 1153; 38 C.F.R. §§ 3.306, 3.322; Wagner, supra 
(holding that if the government fails to rebut the 
presumption of soundness under section 1111, then the 
veteran's claim is one for service connection and, if 
granted, no deduction for the degree of disability existing 
at the time of entrance will be made); VAOPGCPREC 3-03.  

The Board finds that the evidence is at least in equipoise 
with respect to whether the Veteran's current right shoulder 
disability was incurred in service.  The Veteran's pre-
induction and entrance examinations reflect that the 
Veteran's right shoulder was normal when he entered active 
service.  Subsequently, the Veteran reported right shoulder 
instability and was discharged in July 2006 due to his right 
shoulder condition.  Thus, the Board finds that the 
Veteran's right shoulder disability manifested in service.  
See 38 C.F.R. § 3.102; Gilbert, supra.  

The Board also finds that there is a nexus between the 
Veteran's right shoulder symptoms in service and his current 
disability.  Shortly after separation, in July 2006, the 
Veteran sought treatment for his right shoulder disability 
and was diagnosed with a dislocated shoulder.  As discussed 
above, a July 2006 private treatment record reflects that 
the Veteran reported being physically abused in the Marine 
Corps, including being thrown against a wall, and developing 
posterior instability of the right shoulder which recurred 
on a daily basis.  An August 2006 private treatment record 
reflects that the Veteran underwent an arthroscopy and 
capsulorrhaphy to treat posterior instability of the right 
shoulder.  A September 2006 letter from the physician who 
treated the Veteran's right shoulder reflects that the date 
of injury was July 2, 2006, which indicates that the 
Veteran's current right shoulder disability had its onset in 
service.  The January 2007 VA general examination report and 
the Veteran's testimony at the February 2010 hearing show 
that the Veteran has continued to have problems with his 
right shoulder.  Thus, the evidence shows a current 
disability of the right shoulder, in-service incurrence of 
an injury to the right shoulder, and a continuity of 
symptomatology linking the Veteran's current right shoulder 
disability to the in-service injury.  See 38 C.F.R. 
§ 3.303(b); Hickson, supra.  

Because the evidence is at least in equipoise with respect 
to whether the Veteran's right shoulder disability was 
incurred in active service, the Board finds that the 
benefit-of-the-doubt rule applies, and service connection 
for a right shoulder disability is granted.  See 38 C.F.R. 
§ 3.102; Gilbert, supra.  


ORDER

Entitlement to service connection for a right shoulder 
disability is granted.  
 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


